Case 1:20-cv-23976-XXXX Document 1 Entered on FLSD Docket 09/29/2020 Page 1 of 21


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  DOUG LONGHINI,

              Plaintiff,
  v.

  KENDALLGATE CENTER
  ASSOCIATES, LTD.; DSW SHOE
  WAREHOUSE, INC.; SUBWAY AT
  KENDALL GATE LLC; BOCAS GRILL
  KENDALL, LLC; BURLINGTON COAT
  FACTORY WAREHOUSE
  CORPORATION; BRINKER FLORIDA,
  INC.; and RRH - FLORIDA, LLC,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues KENDALLGATE CENTER

  ASSOCIATES, LTD.; DSW SHOE WAREHOUSE, INC.; SUBWAY AT KENDALL GATE

  LLC; BOCAS GRILL KENDALL, LLC; BURLINGTON COAT FACTORY WAREHOUSE

  CORPORATION; BRINKER FLORIDA, INC.; and RRH - FLORIDA, LLC; (hereinafter

  “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES, AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42 U.S.C.
Case 1:20-cv-23976-XXXX Document 1 Entered on FLSD Docket 09/29/2020 Page 2 of 21


  § 12181, et seq.

          4.        Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

          5.         At all times material, Defendant, KENDALLGATE CENTER ASSOCIATES,

  LTD., owned and operated a commercial retail shopping center 12014 SW 88th Street., Miami,

  Florida1 (hereinafter the “Commercial Property”) and conducted a substantial amount of business

  in that place of public accommodation in Miami-Dade County, Florida.

          6.         At all times material, Defendant, KENDALLGATE CENTER ASSOCIATES,

  LTD., was a limited liability company organized under the laws of Florida with its principal place

  of business in Miami, Florida.

          7.         At all times material, Defendant, DSW SHOE WAREHOUSE, INC., owned and

  operated a commercial retail establishment at 12014 SW 88 Street, Miami, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant DSW SHOE WAREHOUSE, INC.

  holds itself out of the public as “DSW.”

          8.         At all times material, Defendant, DSW SHOE WAREHOUSE, INC., was a

  profit corporation organized under the laws of Missouri with its principal place of business in

  Columbus, Ohio.

          9.         At all times material, Defendant, SUBWAY AT KENDALL GATE LLC owned

  and operated a commercial retail establishment 12014 SW 88 Street, Miami, Florida (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public


  1
    The Property comprises of several parcels including 12014 SW 88 Street, Miami, Florida; 12100 SW 88 Street,
  Miami, Florida; 12020 SW 88 Street, Miami, Florida; and 11900 SW 88 Street, Miami, Florida. The Parcels share
  common ownership, signage and common areas, such that patrons could traverse the parcels without being aware of
  any changes in parcels. The entire shopping mall has signage indicating that it is collectively known as “Kendallgate
  Shopping Center.”
                                                           2
Case 1:20-cv-23976-XXXX Document 1 Entered on FLSD Docket 09/29/2020 Page 3 of 21


  accommodation in Miami-Dade County, Florida. Defendant SUBWAY AT KENDALL GATE

  LLC holds itself out to the public as “Subway.”

         10.       At all times material, Defendant, SUBWAY AT KENDALL GATE LLC, was a

  Florida Limited Liability Company organized under the laws of Florida with its principal place of

  business in Miami, Florida.

         11.       At all times material, Defendant, BOCAS GRILL KENDALL, LLC owned and

  operated a commercial retail restaurant 12014 SW 88 Street, Miami, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant BOCAS GRILL KENDALL, LLC

  holds itself out to the public as “Boca’s Grill.”

         12.       At all times material, Defendant, BOCAS GRILL KENDALL, LLC, was a

  Florida limited liability company organized under the laws of Florida with its principal place of

  business in Miami, Florida.

         13.       At all times material, Defendant, BURLINGTON COAT FACTORY

  WAREHOUSE CORPORATION owned and operated a commercial retail establishment at 12014

  SW 88 Street, Miami, Florida (hereinafter the “Commercial Property”) and conducted a substantial

  amount of business in that place of public accommodation in Miami-Dade County, Florida.

  Defendant BURLINGTON COAT FACTORY WAREHOUSE CORPORATION holds itself out

  to the public as “Burlington.”

         14.       At all times material, Defendant, BURLINGTON COAT FACTORY

  WAREHOUSE CORPORATION, was a Florida profit corporation organized under the laws of

  Florida with its principal place of business in Burlington, New Jersey.

         15.       At all times material, Defendant, BRINKER FLORIDA, INC., was a profit

  corporation organized under the laws of Virginia with its principal place of business in Dallas,
                                                      3
Case 1:20-cv-23976-XXXX Document 1 Entered on FLSD Docket 09/29/2020 Page 4 of 21


  Texas.

           16.      At all times material, Defendant, BRINKER FLORIDA, INC. owned and

  operated a commercial retail restaurant at 12014 SW 88 Street, Miami, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida. Defendant BRINKER FLORIDA, INC. holds

  itself out to the public as “Chilli’s.”

           17.      At all times material, Defendant, RRH - FLORIDA, LLC, was a Limited liability

  company organized under the laws of Delaware with its principal place of business in Austin

  Texas.

           18.      At all times material, Defendant, RRH - FLORIDA, LLC owned and operated a

  commercial retail restaurant 12014 SW 88 Street, Miami, Florida (hereinafter the “Commercial

  Property”) and conducted a substantial amount of business in that place of public accommodation

  in Miami-Dade County, Florida. Defendant RRH - FLORIDA, LLC holds itself out to the public

  as “Denny’s.”

           19.      Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                       FACTUAL ALLEGATIONS

           20.    Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

           21.    Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendants continue to discriminate against
                                                    4
Case 1:20-cv-23976-XXXX Document 1 Entered on FLSD Docket 09/29/2020 Page 5 of 21


  people who are disabled in ways that block them from access and use of Defendants’ businesses

  and properties.

         22.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         23.        Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         24.        Defendant, KENDALLGATE CENTER ASSOCIATES, LTD., owns, operates and

  oversees the Commercial Property, its general parking lot and parking spots.

         25.        The subject Commercial Property is open to the public and is located in Miami,

  Florida.

         26.        The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include a visit to the Commercial Property and

  businesses located within the Commercial Property on or about June 11, 2020 and encountered

  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located therein. He often visits the Commercial Property and businesses

  located within the Commercial Property in order to avail himself of the goods and services offered

  there, and because it is approximately four (4) miles from his residence, and is near his friends’

  residences as well as other businesses and restaurants he frequents as a patron. He plans to return

  to the Commercial Property and the businesses located within the Commercial Property within

  two (2) months from the date of the filing of this Complaint. More specifically, Plaintiff has a
                                                    5
Case 1:20-cv-23976-XXXX Document 1 Entered on FLSD Docket 09/29/2020 Page 6 of 21


  lunch meeting plan with two (2) prospective members of his not for profit organization on October

  30, 2020 at Boca’s Grill.

         27.     Plaintiff is the President of National Alliance for Accessibility, Inc. and often

  travels through South Florida to conduct outreach activities on behalf of National Alliance for

  Accessibility, Inc. Many members and prospective members have transportation difficulties which

  requires Plaintiff to travel to visit members and prospective members.

         28.     Plaintiff resides nearby in a same County and state as the Commercial Property and

  the businesses located within the Commercial Property, has regularly frequented the Defendants’

  Commercial Property and the businesses located within the Commercial Property for the intended

  purposes because of the proximity to his home and his friends’ residences and other businesses

  that he frequents as a patron, and intends to return to the Commercial Property and businesses

  located within the Commercial Property within two (2) months from the filing of this Complaint.

         29.     The Plaintiff found the Commercial Property, and the businesses located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         30.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at Defendants’ Commercial Property, and the businesses located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and have endangered his safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

  similarly situated.
                                                   6
Case 1:20-cv-23976-XXXX Document 1 Entered on FLSD Docket 09/29/2020 Page 7 of 21


          31.       Defendants, KENDALLGATE CENTER ASSOCIATES, LTD., owns and

  operates a place of public accommodation as defined by the ADA and the regulations

  implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant, KENDALLGATE CENTER

  ASSOCIATES, LTD., is responsible for complying with the obligations of the ADA. The place of

  public accommodation that Defendant, KENDALLGATE CENTER ASSOCIATES, LTD., owns

  and operates the Commercial Property Business located at 12014 SW 88th Street., Miami, Florida2.

          32.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through VII of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

          33.       Defendants, KENDALLGATE CENTER ASSOCIATES, LTD., as landlord and

  owner of the Commercial Property, is responsible for all ADA violations listed in this Complaint.

          34.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing


  2
    The Property comprises of several parcels including 12014 SW 88 Street, Miami, Florida; 12100 SW 88 Street,
  Miami, Florida; 12020 SW 88 Street, Miami, Florida; and 11900 SW 88 Street, Miami, Florida. The Parcels share
  common ownership, signage and common areas, such that patrons could traverse the parcels without being aware of
  any changes in parcels. The entire shopping mall has signage indicating that it is collectively known as “Kendallgate
  Shopping Center.”
                                                           7
Case 1:20-cv-23976-XXXX Document 1 Entered on FLSD Docket 09/29/2020 Page 8 of 21


  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through VII of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and businesses within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and businesses within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property, and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         35.     Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

       COUNT I – ADA VIOLATIONS AS TO THE COMMON AREAS, LANDLORD
                AS TO KENDALLGATE CENTER ASSOCIATES, LTD.

         36.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 35 above as though fully set forth herein.

         37.      Defendant,     KENDALLGATE           CENTER       ASSOCIATES,         LTD.,     has

  discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by failing,

  inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant

  has 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

  Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,


                                                  8
Case 1:20-cv-23976-XXXX Document 1 Entered on FLSD Docket 09/29/2020 Page 9 of 21


    the following:

         I.   12100 SW 88th Street Parcel

              A. Entrance Access and Path of Travel

  i.       The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

           Violation: There are inaccessible routes from the public sidewalk and transportation stop.

           These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

           ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

           resolution is readily achievable.

        II.   12014 SW 88th Street Parcel

              A. Entrance Access and Path of Travel

  i.       The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

           Violation: There are inaccessible routes between sections of the facility. These are violations

           of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

           303, 402 and 403, whose resolution is readily achievable.

 ii.       The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

           2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

           of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

           achievable.

       III.   12020 SW 88th Street Parcel

              A. Parking

  i.       The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

           located on an excessive slope. Violation: There are accessible parking spaces located on an

           excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

           Standards, whose resolution is readily achievable.
                                                          9
Case 1:20-cv-23976-XXXX Document 1 Entered on FLSD Docket 09/29/2020 Page 10 of 21


 ii.     The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

         aisles are located on an excessive slope. Violation: There are accessible parking space access

         aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

         of the 2010 ADA Standards, whose resolution is readily achievable.

             B. Entrance Access and Path of Travel

  i.     The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

         Violation: There are inaccessible routes from the public sidewalk and transportation stop.

         These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

         ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

 ii.     The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

         Violation: There are inaccessible routes between sections of the facility. These are violations

         of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

         303, 402 and 403, whose resolution is readily achievable.

       IV.   12100 SW 88th Street Parcel

             A. Entrance Access and Path of Travel

  i.     The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

         Violation: There are inaccessible routes from the public sidewalk and transportation stop.

         These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

         ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

         resolution is readily achievable.

                           COUNT II – ADA VIOLATIONS
             AS TO KENDALLGATE CENTER ASSOCIATES, LTD. AND DSW SHOE
                                WAREHOUSE, INC.

             38.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

                                                       10
Case 1:20-cv-23976-XXXX Document 1 Entered on FLSD Docket 09/29/2020 Page 11 of 21


    through 35 above as though fully set forth herein.

            39.       Defendants, KENDALLGATE CENTER ASSOCIATES, LTD. and DSW SHOE

    WAREHOUSE, INC., have discriminated, and continue to discriminate, against Plaintiff in

    violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

    January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

    less). A list of the violations that Plaintiff encountered during his visit to the Commercial

    Property, include but are not limited to, the following:

            A. Entrance Access and Path of Travel

  i.     The Plaintiff could not traverse through areas of the store, as the required 36” path is not

         provided. Violation: A continuous path of travel connecting all essential elements of the store

         is not provided, violating Sections 4.2.1, 4.3.2(2), & 4.3.3 of the ADAAG and Sections 206.2.2

         & 403.5.1 of the 2010 ADA Standards, whose resolution is readily achievable.

                          COUNT III – ADA VIOLATIONS
       AS TO KENDALLGATE CENTER ASSOCIATES, LTD. AND SUBWAY AT KENDALL
                                   GATE LLC

            40.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 35 above as though fully set forth herein.

            41.       Defendants, KENDALLGATE CENTER ASSOCIATES, LTD. and SUBWAY

    AT KENDALL GATE LLC, have discriminated, and continue to discriminate, against Plaintiff in

    violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

    January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

    less). A list of the violations that Plaintiff encountered during his visit to the Commercial

    Property, include but are not limited to, the following:

            A. Public Restrooms



                                                     11
Case 1:20-cv-23976-XXXX Document 1 Entered on FLSD Docket 09/29/2020 Page 12 of 21


  i.   The Plaintiff had difficulty using the locking mechanism on the restroom door without

       assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

       hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

       309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

 ii.   The Plaintiff could not enter the restroom without assistance, as the required maneuvering

       clearance was not provided due to objects on the floor. Violation: The restroom door does not

       provide the required latch side clearance due to a lack of maintenance violating Section 4.13.6

       of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA Standards, whose

       resolution is readily achievable.

                        COUNT IV – ADA VIOLATIONS
         AS TO KENDALLGATE CENTER ASSOCIATES, LTD. AND BOCAS GRILL
                              KENDALL, LLC

           42.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 35 above as though fully set forth herein.

           43.       Defendants, KENDALLGATE CENTER ASSOCIATES, LTD. and BOCAS

    GRILL KENDALL, LLC, have discriminated, and continue to discriminate, against Plaintiff in

    violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

    January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

    less). A list of the violations that Plaintiff encountered during his visit to the Commercial

    Property, include but are not limited to, the following:

           A. Entrance Access and Path of Travel

  i.   The Plaintiff could not traverse through areas of the restaurant, as the required 36” path isn’t

       provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

       of travel connecting all essential elements of the restaurant, in violation of Sections 4.2.1 &



                                                     12
Case 1:20-cv-23976-XXXX Document 1 Entered on FLSD Docket 09/29/2020 Page 13 of 21


        4.3.3 of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

        resolution is readily achievable.

           B. Public Restrooms

   i.   The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 ii.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

 iii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 iv.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

        requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

        2010 ADA Standards, whose resolution is readily achievable.

  v.    The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 vi.    The Plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

        high. Violation: There are dispensers provided for public use in the restroom, with controls
                                                      13
Case 1:20-cv-23976-XXXX Document 1 Entered on FLSD Docket 09/29/2020 Page 14 of 21


        outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

        308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

                         COUNT V – ADA VIOLATIONS
       AS TO KENDALLGATE CENTER ASSOCIATES, LTD. AND BURLINGTON COAT
                     FACTORY WAREHOUSE CORPORATION

           44.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 35 above as though fully set forth herein.

           45.       Defendants,    KENDALLGATE            CENTER       ASSOCIATES,        LTD.      and

    BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, have discriminated, and

    continue to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

    accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

    employees and gross receipts of $500,000 or less).         A list of the violations that Plaintiff

    encountered during his visit to the Commercial Property, include but are not limited to, the

    following:

           A. Entrance Access and Path of Travel

  i.    The Plaintiff could not traverse through areas of the store, as the required 36” path is not

        provided. Violation: A continuous path of travel connecting all essential elements of the store

        is not provided, violating Sections 4.2.1, 4.3.2(2), & 4.3.3 of the ADAAG and Sections 206.2.2

        & 403.5.1 of the 2010 ADA Standards, whose resolution is readily achievable.

                         COUNT VI – ADA VIOLATIONS
       AS TO KENDALLGATE CENTER ASSOCIATES, LTD. AND BRINKER FLORIDA,
                                     INC.

           46.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 35 above as though fully set forth herein.

           47.       Defendants, KENDALLGATE CENTER ASSOCIATES, LTD. and BRINKER

    FLORIDA, INC., have discriminated, and continue to discriminate, against Plaintiff in violation

                                                    14
Case 1:20-cv-23976-XXXX Document 1 Entered on FLSD Docket 09/29/2020 Page 15 of 21


       of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

       1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of

       the violations that Plaintiff encountered during his visit to the Commercial Property, include but

       are not limited to, the following:

              A. Public Restrooms

   i.     There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 ii.      The Plaintiff could not exit the restroom without assistance, as the required maneuvering

          clearance was not provided due to the location of a trashcan. Violation: The restroom door

          does not provide the required latch side clearance due to a lack of maintenance violating

          Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

 iii.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet

          compartment door does not provide hardware and features that comply with Sections 4.17.5

          and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 iv.      The Plaintiff could not exit the accessible toilet compartment without assistance, as the

          required maneuvering clearance is not provided due to the location of a trashcan. Violation:

          The accessible toilet compartment does not provide the required latch side clearance at the

          door violating 28 CFR 36.211, Sections 4.13.6 & 4.17.5 of the ADAAG and Sections 404.2.4

          & 604.8.1.2 of the 2010 ADA Standards, whose resolution is readily achievable.



                                                       15
Case 1:20-cv-23976-XXXX Document 1 Entered on FLSD Docket 09/29/2020 Page 16 of 21


 v.     The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

        clear floor space. Violation: The required clear floor space is not provided next to the toilet,

        violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

        ADA Standards, whose resolution is readily achievable.

                         COUNT VII – ADA VIOLATIONS
       AS TO KENDALLGATE CENTER ASSOCIATES, LTD. AND RRH - FLORIDA, LLC

           48.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 35 above as though fully set forth herein.

           49.       Defendants, KENDALLGATE CENTER ASSOCIATES, LTD. and RRH -

    FLORIDA, LLC, have discriminated, and continue to discriminate, against Plaintiff in violation

    of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

    1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of

    the violations that Plaintiff encountered during his visit to the Commercial Property, include but

    are not limited to, the following:

           A. Public Restrooms

  i.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory outside the

        accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

        are not fully wrapped or maintained outside the accessible toilet compartment violating Section

        4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 ii.    The Plaintiff could not use the lavatory outside the accessible toilet compartment without

        assistance, as the required knee & toe clear width is not provided. Violation: There are

        lavatories outside the accessible toilet compartment that don’t provide the required knee & toe




                                                    16
Case 1:20-cv-23976-XXXX Document 1 Entered on FLSD Docket 09/29/2020 Page 17 of 21


        clear width violating Section 4.19.3 & Figure 32 of the ADAAG and Sections 213.3.4 305.4,

        306.2.5, 306.3.5, & 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 iii.   The Plaintiff could not exit the accessible toilet compartment without assistance, as the

        required maneuvering clearance is not provided. Violation: The accessible toilet compartment

        does not provide the required latch side clearance at the door violating Sections 4.13.6 and

        4.17.5 of the ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 iv.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

  v.    The Plaintiff had difficulty using the locking mechanism on the accessible toilet compartment

        door without assistance, as it requires tight grasping. Violation: The accessible toilet

        compartment door has non-compliant hardware for disabled patrons, violating Sections 4.13.9,

        4.17.5, & 4.27.4 of the ADAAG and Sections 309.4, & 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 vi.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet in the accessible toilet

        compartment is mounted at a non-compliant distance from the wall in violation of Section

        4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

        resolution is readily achievable.

vii.    The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

        required location. Violation: The grab bars in the accessible toilet compartment do not comply
                                                       17
Case 1:20-cv-23976-XXXX Document 1 Entered on FLSD Docket 09/29/2020 Page 18 of 21


        with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1 of the

        2010 ADA Standards, whose resolution is readily achievable.

viii.   The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

        compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

        the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

                                  RELIEF SOUGHT AND THE BASIS

           50.     The discriminatory violations described in Counts I through VII of this Complaint

    are not an exclusive list of the Defendants’ ADA violations. Plaintiff requests an inspection of

    the Defendants’ places of public accommodation in order to photograph and measure all of the

    discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

    timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

    by virtue of the barriers' presence, which prevented Plaintiff, DOUG LONGHINI, from further

    ingress, use, and equal enjoyment of the Commercial Business and businesses located within the

    Commercial Property; Plaintiff requests to be physically present at such inspection in conjunction

    with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA violations, and

    the remedial measures necessary to remove same, will require an on-site inspection by Plaintiff’s

    representatives pursuant to Federal Rule of Civil Procedure 34.

           51.     The individual Plaintiff, and all other individuals similarly situated, have been

    denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

    privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

    businesses and facilities; and has otherwise been discriminated against and damaged by the

    Defendants because of the Defendants’ ADA violations as set forth above. The individual
                                                      18
Case 1:20-cv-23976-XXXX Document 1 Entered on FLSD Docket 09/29/2020 Page 19 of 21


   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

           52.     Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

           53.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

           54.     Defendants are required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested
                                                      19
Case 1:20-cv-23976-XXXX Document 1 Entered on FLSD Docket 09/29/2020 Page 20 of 21


   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          55.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendants.

          56.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operates its

   businesses, located at and/or within the commercial property located at 12014 SW 88th Street.,

   Miami, Florida, the exterior areas, and the common exterior areas of the Commercial Property and

   businesses located within the Commercial Property, to make those facilities readily accessible and

   useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until such

   time as the Defendants cure the violations of the ADA.

          WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or
                                                     20
Case 1:20-cv-23976-XXXX Document 1 Entered on FLSD Docket 09/29/2020 Page 21 of 21


   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


   Dated: September 29, 2020
                                                 GARCIA-MENOCAL & PEREZ, P.L.
                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court
                                                 Miami, Florida 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                 Primary E-Mail: ajperez@lawgmp.com
                                                 Secondary E-Mails: bvirues@lawgmp.com
                                                                       aquezada@lawgmp.com

                                                 By: ___/s/_Anthony J. Perez________
                                                        ANTHONY J. PEREZ
                                                        Florida Bar No.: 535451
                                                        BEVERLY VIRUES
                                                        Florida Bar No.: 123713




                                                   21
